Title: To George Washington from John Beckley, 11 February 1785
From: Beckley, John
To: Washington, George



Sir,
Richmond 11th feby 1785

Your favor of the 5th Instant, covering the Ingrossed Potowmac Bill, came to hand this day.
At the desire of Mr Ambler, I have now the honor to enclose

you, Six Copies of the Publication, which, as Managers at this place, we have deemed necessary on the same Business; we have also forwarded 100 Copies to the Managers at Alexandria and Winchester, respectively; others are distributed in the Southern Country, Petersburg Norfolk &C.—We are apprehensive that the interference of another object, the opening and extending the Navigation of James River, may occasion little success to the present scheme in this Quarter; Our endeavors, however, will not be spared, and I trust, Sir, that under your auspicious patronage, and, the more succesful endeavors of the Managers, at the other places, complete success will attend a measure productive of consequences, so deeply interesting to the future prosperity of Virginia. With the highest regard and esteem, I have the honor to be, Sir, Your most obedient, humble servant,

John Beckley.

